         Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 1 of 6




JEFFERY HOFFMAN, SBN: 118768                    ROBERT H. PITTMAN #172154
ALICIA ROMAN, SBN: 260101                       County Counsel
California Rural Legal Assistance, Inc.         MATTHEW LILLIGREN #246991
1160 N. Dutton Avenue, Suite 105                Deputy County Counsel
Santa Rosa, CA 95401                            JOSHUA A. MYERS #250988
Telephone: (707) 528-9941                       Deputy County Counsel
Fax: (707) 528-0125                             County of Sonoma
Email: jhoffman@crla.org,                       575 Administration Drive, Room 105A
aroman@crla.org                                 Santa Rosa, California 95403
                                                Telephone: (707) 565-2421
Attorneys for Plaintiffs                        Facsimile: (707) 565-2624
(Additional Counsel for Plaintiffs continued    Email: matthew.lilligren@sonoma-county.org
on last page.)
                                                Attorneys for Defendants
SUE A. GALLAGHER, City Attorney                 SONOMA COUNTY; SONOMA
(SBN 121469)                                    COUNTY COMMUNITY
ROBERT L. JACKSON, Assistant City               DEVELOPMENT COMMISSION
Attorney (SBN 101770)
City of Santa Rosa
100 Santa Rosa Avenue, Room 8
Santa Rosa, California 95404
Tel: (707) 543-3040; Fax: (707) 543-3055

Attorneys for Defendant City of Santa Rosa

                             UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                SAN FRANCISCO DIVISION

NICHOLLE VANNUCCI, ELLEN BROWN, Case No. 18-CV-01955-VC
and SHANNON HALL, individuals; and
HOMELESS ACTION!, an unincorporated
association,                        JOINT CASE MANAGEMENT
             Plaintiffs,            STATEMENT

vs.
                                Judge: Hon. Vince Chhabria
COUNTY OF SONOMA, SONOMA
COUNTY COMMUNITY DEVELOPMENT Case Management Conference: November 17,
COMMISSION, CITY OF SANTA ROSA, 2020, 12:45 p.m.
Does 1 to 10, et al.,
               Defendants.

                                               —1—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 2 of 6




       Plaintiffs NICHOLLE VANNUCCI, ELLEN BROWN, and SHANNON HALL, as

individuals, and HOMELESS ACTION!, an unincorporated association (Plaintiffs) and

Defendants COUNTY OF SONOMA, SONOMA COUNTY COMMUNITY DEVELOPMENT

COMMISSION, and CITY OF SANTA ROSA (Defendants) submit this Joint Case Management

Statement in advance of the November 17, 2020, Case Management Conference to discuss

whether an evidentiary hearing is needed for Plaintiffs’ motion to enforce and clarify the

Preliminary Stipulated Injunction in this case.

Plaintiffs’ Position

       Plaintiffs believe that the briefing and documentary evidence before the Court, including

Plaintiffs’ Reply due November 12, 2020, will provide sufficient basis for the Court to grant the

relief sought in Plaintiffs’ motion.

       Plaintiffs would also like to discuss the Injunction’s expiration on December 31, 2020.

Since the parties have not yet reached a long-term resolution of this case, Plaintiffs suggest an

additional sixth-month extension of the Preliminary Stipulated Injunction, as well as a mediation

session to be scheduled after the Court has ruled on Plaintiffs’ motion. Plaintiffs proposed the

extension and mediation to Defendants via email on Monday, November 2, 2020.

Defendant City of Santa Rosa’s Position

       Defendant City believes that an evidentiary hearing is necessary if the plaintiffs seek or

the court is inclined to make a finding that an individual officer acted in disregard of a court

order. In that event, we would wish to cross examine the plaintiffs’ witness, present the officer’s

testimony and, if available, submit body worn camera video. As it does not seem that plaintiffs

seek such a finding and only seek clarification going forward, defendant City does not see a need

for an evidentiary hearing.


                                                  —2—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 3 of 6




       As to an extension of the Injunction for an additional six months after the current

expiration date on December 31, defendant City may well opt to do so, but cannot now so

stipulate. Once we have benefit of the Court’s ruling on the plaintiffs’ motion on December 3,

we can brief the City Council at a closed session on December 8 and then advise the Court if we

have authority to do so. Defendant City would suggest either a further Case Management

Conference after December 8, perhaps December 15 or, as we have done in the past, the Court

might set a date and time by which all parties advise the Court whether they are willing to

stipulate to an extension or not.

Defendant County of Sonoma and Sonoma County CDC’s Position

       Defendants County of Sonoma and Sonoma County Community Development

Commission (CDC) will defer to the City regarding the need for an evidentiary hearing as to

plaintiffs’ challenges to the City’s enforcement efforts. As to plaintiffs’ request for clarification

regarding the terms of the Injunction, the County and CDC believe these issues can be resolved

by the Court based on the parties’ papers and any argument presented during the hearing on

plaintiffs’ motion.

       As to an extension of the Injunction for an additional six months beyond the current

expiration date of December 31, 2020, defendants County and CDC are considering plaintiffs’

request but cannot stipulate to an extension at this time. Defendants will first need to review the

Court’s ruling on the plaintiffs’ motion to see whether plaintiffs’ request for clarification results

in any substantial changes to the terms of the Injunction, and subsequently, discuss the matter in

closed session once Defendants’ have the benefit of the Court’s order.




                                                —3—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 4 of 6




                                        CALIFORNIA RURAL LEGAL
        Date: November 10, 2020
                                        ASSISTANCE, INC.
                                        By:____/s/____________________________
                                        JEFFERY HOFFMAN
                                        Attorneys for Plaintiffs



        Date: November 10, 2020         ROBERT H. PITTMAN, County Counsel
                                        By:______/s/__________________________
                                        MATTHEW R. LILLIGREN
                                        Attorneys for Defendants
                                        County of Sonoma; Sonoma County
                                        Community Development Commission

        Date: November 10, 2020         SUE A. GALLAGHER, City Attorney

                                        By:_____/s/___________________________
                                        ROBERT L. JACKSON
                                        Attorneys for City of Santa Rosa




                                     —4—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 5 of 6




(Additional Counsel for Plaintiffs continued)

Melissa A. Morris, SBN: 233393
Michael Rawson, SBN: 95868
PUBLIC INTEREST LAW PROJECT
449 15th Street, Suite 301
Oakland, CA 94612
Tel: (510) 891-9794; Fax: (510) 891-9727
Email: mmorris@pilpca.org
        mrawson@pilpca.org

Ilene J. Jacobs, SBN: 126812
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
511 D Street / P.O. Box 2600
Marysville, CA 95901
Telephone: (530) 742-7235; Fax: (530) 741-0854
Email: ijacobs@crla.org

Attorneys for Plaintiffs




                                                —5—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 146 Filed 11/10/20 Page 6 of 6




ECF ATTESTATION
       In accordance with Civil Local Rule 5-1(i)(3), I, Jeffery Hoffman, attest that I have
obtained concurrence in the filing of this document from the other signatories to this document.




                                              —6—
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-CV-01955-VC
